 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is by and between the undersigned
Subscriber identified on the signature page attached hereto (the “Subscriber”)
and RMR Industrials, Inc., a Nevada corporation, located at 9301 Wilshire
Boulevard, Suite 312 Beverly Hills, CA 90210 (the “Company”).

 

In connection with a private placement offering (the “Offering”) of up to
_________ shares of the Company’s Class B Common Stock, par value $0.001 per
share (the “Shares”) and warrants to purchase up to _________ Shares in
substantially the form attached hereto as Exhibit B (the “Warrants”), the
Company desires to sell, and the Subscriber desires to purchase the number of
Shares set forth on the signature page attached hereto.

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Subscription and Purchase.

 

Section 1.1. Subscription. Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase that number
of Shares indicated on the signature page hereto on the terms and conditions
described herein.

 

Section 1.2. Purchase of Shares. The Subscriber understands and acknowledges
that the purchase price to be remitted to the Company in exchange for each Share
is $10.00 per Share, for an aggregate purchase price as set forth on the
signature page hereof (the “Aggregate Purchase Price”). The Subscriber’s
delivery of this Agreement shall be accompanied by the completed Confidential
Subscriber Questionnaire attached hereto as Schedule A and by payment for the
Shares subscribed for hereunder, payable in United States Dollars, by check or
by wire transfer and delivered contemporaneously with delivery of this
Agreement. The Subscriber and the Company understand and agree that, subject to
Section 2 and applicable laws, by the Subscriber’s execution and delivery this
Agreement, and by the Company’s receipt thereof together with the completed
Confidential Subscriber Questionnaire and payment for the Shares subscribed for
hereunder, the Subscriber and the Company are entering into a binding agreement.

 

Section 1.3. Delivery of Certificates. The Subscriber hereby authorizes and
directs the Company to deliver any certificates or other written instruments
representing the Securities to be issued to such Subscriber pursuant to this
Agreement to the address indicated on the signature page hereof. Certificates
representing the Shares purchased by Subscriber shall be delivered promptly upon
the Company’s receipt of this Agreement and the Confidential Subscriber
Questionnaire.

 

Section 1.4. Initial Warrants. For each Share purchased by the Subscriber, the
Company agrees to issue a Warrant exercisable to purchase one Share (the
“Warrant Stock” and collectively with the Shares and the Warrants, referred to
herein as the “Securities”) at an exercise price of $10.00 per share,
exercisable over a two (2) year period and in accordance with the terms set
forth in the Warrants.

 

Section 1.5. Subsequent Warrants. In the event the Company’s Common Stock is not
quoted on or listed for trading on either The New York Stock Exchange, The
Nasdaq Global Market, The NASDAQ Capital Market, The Nasdaq Global Select Market
or the NYSE MKT, by November 1, 2016, the Company agrees to issue a subsequent
Warrant exercisable to purchase one Share at an exercise price of $10.00 per
share, exercisable over a two (2) year period and in accordance with the terms
set forth in the Warrants.

 

Section 2. Representations and Warranties of the Subscriber. The Subscriber
hereby represents and warrants to the Company as follows:

 

Section 2.1. Power and Authority. The Subscriber has full power and authority to
enter into this Agreement, the execution and delivery of which has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Subscriber. The Subscriber is either an individual or
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.

 



 

 

 

Section 2.2. Exempt Sale. The Subscriber acknowledges that the sale of the
Securities is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), by virtue of Section 4(a)(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”).

 

Section 2.3. Acquisition for Own Account. The Subscriber is acquiring the
Securities solely for the Subscriber’s own beneficial account, for investment
purposes, and not with a view towards, or resale in connection with, any
distribution of the Securities (this representation and warranty shall in no way
limit Subscriber’s right to sell the Securities in compliance with applicable
federal and state securities laws).

 

Section 2.4. Financial Condition. The Subscriber’s financial condition is such
that the Subscriber is able to bear the risk of holding the Securities for an
indefinite period of time, the Subscriber has adequate means to provide for the
Subscriber’s current financial needs and contingencies, the Subscriber has no
need for liquidity in this investment and the Subscriber is able to risk the
loss of the Subscriber’s entire investment in the Securities. The Subscriber’s
overall commitment to investments that are not readily marketable such as an
investment in the Securities is not disproportionate to the Subscriber’s net
worth and the Subscriber’s investment in the Securities will not cause such
overall commitments to become excessive.

 

Section 2.5. Sophistication. The Subscriber and the Subscriber’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
the “Advisors”) have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of a prospective
investment in the Securities. The Subscriber, either alone or together with its
Advisors, has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
purchase of the Securities, and has so evaluated the merits and risks of such
investment. The Subscriber has not authorized any Person to act as its
“purchaser representative” (as that term is defined in Regulation D) in
connection with purchase of the Securities.

 

Section 2.6. Review of Information. The Subscriber acknowledges that it has had
access to the documents filed by the Company with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, and has
carefully reviewed the same. The Subscriber has been furnished by the Company
during the course of this transaction with all information regarding the Company
and the Securities which the Subscriber has requested or desires to know; and
the Subscriber and its Advisors, if any, have been afforded the opportunity to
ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the purchase of the Securities, the
business, financial condition, results of operation and prospects of the
Company, and any additional information which the Subscriber has requested, and
all such questions have been answered to the full satisfaction of the Subscriber
and its Advisors, if any.

 

Section 2.7. Evaluation of Risks. The Subscriber has carefully considered the
potential risks relating to the Company and a purchase of the Securities,
including but not limited to a thorough review of the “Risk Factors” section of
the Company’s public filings with the Securities Exchange Commission, and fully
understands that the Securities are a speculative investment that involve a high
degree of risk of loss of the Subscriber’s entire investment.

 

Section 2.8. No Oral Representations. The Subscriber confirms that no oral or
written representations or warranties have been made to the Subscriber by the
Company or any of its officers, employees, agents, sub-agents, affiliates or
advisors, other than any representations of the Company contained herein, and in
subscribing for the Securities, the Subscriber is not relying upon any
representations other than those contained herein.

 



 2 

 

 

Section 2.9. No Reliance. The Subscriber is not relying on the Company or any of
its employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only the Subscriber’s
Advisors. Each Advisor, if any, is capable of evaluating the merits and risks of
an investment in the Securities.

 

Section 2.10. Accredited Investor. The Subscriber has accurately completed the
Confidential Subscriber Questionnaire attached hereto and is an “accredited
investor” as that term is defined in Rule 501 of Regulation D.

 

Section 2.11. Restrictions on Transfer. The Subscriber will not sell or
otherwise transfer any Securities without registration under the Securities Act
or an exemption therefrom, and fully understands and agrees that the Subscriber
must bear the economic risk of Subscriber’s purchase because, among other
reasons, the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the Subscriber is aware that the Securities are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (as such rule
may be amended or superseded by a similar rule or regulation having
substantially the same effect, “Rule 144”), and they may not be sold pursuant to
Rule 144 unless all of the conditions of Rule 144 are met. The Subscriber also
understands that the Company is under no obligation to register the Securities
on behalf of the Subscriber or to assist the Subscriber in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The Subscriber understands that any sales or transfers of the
Securities are further restricted by state securities laws and the provisions of
this Agreement.

 

Section 2.12. Restrictive Legends. The Subscriber understands and agrees that
the certificates for the Securities shall bear substantially the following
legend until (i) such Securities shall have been registered under the Securities
Act and effectively disposed of in accordance with a registration statement that
has been declared effective or (ii) in the opinion of counsel reasonably
acceptable to the Company, such Securities may be sold without registration
under the Securities Act, as well as any applicable “blue sky” or state
securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) HOLDER CAN ESTABLISH TO THE REASONABLE SATISFACTION OF
THE COMPANY (WHICH MAY INCLUDE RECEIPT OF AN OPINION OF COUNSEL FROM THE HOLDER
OF SUCH SECURITIES) THAT AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THAT
SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE
MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

Section 2.13. Address. The Subscriber hereby represents that the address of the
Subscriber furnished at the end of this Agreement is the undersigned’s principal
residence, if the Subscriber is an individual, or its principal business address
if it is a corporation or other entity.

 

Section 2.14. Prohibited Party to Transaction. Neither Subscriber nor any Person
who owns an interest in Subscriber (a “Purchaser Party”) is now, or shall be at
any time prior to or at the date of closing of the sale of the Securities
hereunder, a Person with whom a United States citizen, entity organized under
the laws of the United States or its territories or entity having its principal
place of business within the United States or any of its territories, or a
United States Financial Institution as defined in 31 U.S.C. Section 5312, as
amended, is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under United States law,
regulation, or executive orders and lists published by the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”).

 



 3 

 

 

Section 2.15. Payment of Purchase Price. Subscriber has taken, and shall
continue to take until the closing of the sale, such measures as are required by
law to assure that the funds used to pay to the purchase price for the
Securities are derived: (i) from transactions that do not violate United States
law nor, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (ii) from
permissible sources under United States law and to the extent such funds
originate outside the United States, under the laws of the jurisdiction in which
they originated.

 

Section 2.16. Money Laundering. To the best of Subscriber’s knowledge, neither
Subscriber nor any Purchaser Party, nor any Person providing funds to
Subscriber: (i) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws (as defined below); (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (iii) has had any of its
funds seized or forfeited in any action under any Anti-Money Laundering Laws.
For purposes of this Section 2.16, the term “Anti-Money Laundering Laws” shall
mean laws, regulations and sanctions, state and federal, criminal and civil,
that: (i) limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (ii) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (iii) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (iv) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”),
the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq. (the “Bank Secrecy Act”),
the Trading with the Enemy Act, 50 U.S.C. Appendix, the International Emergency
Economic Powers Act, 50 U.S.C. Section 1701 et. seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.

 

Section 2.18. Short Covering. Subscriber will not use any of the Securities
acquired pursuant to this Agreement to cover any short position in the Common
Stock of the Company if doing so would be in violation of applicable securities
laws.

 

Survival. The foregoing representations and warranties of the Subscriber shall
survive the closing of the purchase and sale of the Securities.

 

Section 3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Subscriber as follows:

 

Section 3.1. Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
if Nevada, with the requisite power and authority to own and all requisite
licenses, permits and franchises to own, operate, use or lease its properties
and assets, to carry on its business as currently conducted and to enter into
and perform its obligations under this Agreement.

 

Section 3.2. Authorization; Enforcement. The Company has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and is valid, binding and enforceable against the Company in
accordance with its terms. Upon the execution and delivery of this Agreement by
an authorized representative of the Company, this Agreement will become the
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors' rights generally.

 

Section 3.3. Issuance of Securities. The Shares to be issued to the Subscriber
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement will be duly authorized and validly issued and will be
fully paid and non-assessable, free and clear of all liens, charges, security
interests, encumbrances, rights of first refusal, preemptive rights or other
restrictions imposed by the Company other than restrictions on transfer
described in this Agreement.

 

 4 

 



 

Section 3.4. No Conflicts. The execution and delivery and the performance of
this Agreement by the Company does not and will not (i) conflict with the
Company’s articles of incorporation or bylaws, as amended to date, (ii) conflict
with or result in a breach of any terms or provisions of, or constitute a
default under, any material contract, agreement or instrument to which the
Company is a party or by which the Company is bound, (iii) result in the
creation of any liens upon any of the properties or assets of the Company, or
(iv) conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii), (iii)
or (iv), such as would not reasonably be expected to adversely affect the
Company or its operations in a material manner.

 

Section 3.5. Proceedings. There is not pending, or, to the knowledge of the
Company, threatened, any material action, suit, litigation, arbitration or other
proceeding that involves the Company, its business or any of its assets, or that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the transactions contemplated by this
Agreement.

 

Section 3.6. Licenses; Permits. The Company is not in violation of or in default
under any governmental licenses, franchises, permits, approvals or other
authorizations necessary for the ownership, lease, operation or use of its
assets or for the conduct of its business as now conducted.

 

Section 3.7. Compliance with Laws. The Company and its business and assets have
been and are currently owned, used and operated in substantial compliance in all
material respects with all applicable federal, state and local statutes,
ordinances, codes, regulations, and other laws.

 

Section 3.8. Taxes. Each federal, state and local tax required to have been
paid, or claimed by any governmental authority to be payable, by the Company
relating to its operations, assets, employees and properties has been duly paid
in full on a timely basis. Each federal, state and local tax required to have
been withheld or collected by the Company with respect to its operations,
assets, employees and properties has been duly withheld and collected, and (to
the extent required) each such tax has been paid to the appropriate governmental
agency or other party, and no such taxes are owing.

 

Section 3.9. Survival. The foregoing representations and warranties of the
Company shall survive the closing of the purchase and sale of the Securities.

 

Section 4. Indemnification. Each party to this Agreement acknowledges that the
such party understands the meaning and legal consequences of the representations
and warranties and certifications contained in Section 2 and Section 3 above, as
applicable, and that the other party is relying on such representations and
warranties in consummating the transactions contemplated by this Agreement. Each
party hereby agrees to indemnify and hold harmless the other party and its
directors, officers, members, managers, representatives and agents from and
against any and all loss, damage and liability due to or arising out of a breach
of any representation, warranty or covenant of such party contained in this
Agreement.

 

Section 5. Expenses. Each of the Subscriber and the Company shall be responsible
for their respective fees and expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement.

 

Section 6. Miscellaneous.

 

Section 6.1. Execution; Counterparts, Binding Effect; Assignment; Integration.
This Agreement may be executed in one or more counterparts, which together shall
constitute one and the same agreement. Facsimile and electronically imaged
signatures shall have the same force and effect as originals. This Agreement
shall be binding upon and inure to the benefit of the heirs, executors,
successors and permitted assigns of the parties. The Company may not assign this
Agreement without the written consent of Subscriber (other than by merger).
Subscriber may assign any or all of its rights under this Agreement to an
assignee or transferee of its Securities, provided such assignee or transferee
agrees in writing to be bound to the provisions of this Agreement that apply to
“Subscriber” with respect to such Securities. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters.

 



 5 

 

 

Section 6.2. Modifications. No provision of this Agreement may be amended or
waived except in a writing signed by both parties (in the case of an amendment)
or signed by the party against whom enforcement of any such waived provision is
sought (in the case of a waiver).

 

Section 6.3. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and the parties shall use their commercially reasonable best efforts to
find and employ an alternative means to achieve substantially the same result as
that contemplated by such term, provision or covenant.

 

Section 6.4. Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without reference
to the conflicts of law provisions thereof.

 

Section 6.5 Attorneys Fees. In the event of any controversy, claim, dispute or
suit between the parties affecting or relating to the subject matter or
performance of this Agreement or any portion thereof, the prevailing party shall
be entitled to recovery from the non-prevailing party of all of its reasonable
expenses, including reasonable attorneys’ fees and accountants’ fees and costs.

 

Section 6.6. WAIVER OF JURY TRIAL: THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY DISPUTE OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 



 6 

 

 

SIGNATURE PAGE TO RMR INDUSTRIALS, INC. SUBSCRIPTION AGREEMENT

 

The undersigned Subscriber hereby certifies that he, she or it has received and
relied solely upon this Subscription Agreement, including the exhibits hereto,
and (ii) agrees to all the terms and makes all the representations set forth in
this Subscription Agreement.

 



Total Subscription Amount: $_______________   # of Shares (@$10.00 per Share):
________________  

 



      Name of Subscriber (Print)   Name of Joint Subscriber (if any) (Print)    
        Signature of Subscriber (or authorized representative)   Signature of
Joint Subscriber (if any)

 



    Capacity of Signatory (authorized representative for entities)  

 



      Social Security or Taxpayer Identification Number   Country of Residence
(if a non-U.S. Subscriber)

  

Subscriber Contact Information:

 



          Street Address   Telephone   Fax

  

          City State Zip Code   Email

 

Name in which Securities should be issued if different than Name of Subscriber
above:    

 

Instructions for Delivery of Securities:

 



¨ Deliver to the address above   ¨ Deliver to an alternate address:            

 

The Subscriber certifies under penalty of perjury that (1) the Social Security
Number or Taxpayer ID and address provided above is correct, (2) the Subscriber
is not subject to backup withholding (unless otherwise noted above) either
because he has not been notified that he is subject to backup withholding or
because the Internal Revenue Service has notified him that he is no longer
subject to backup withholding and (3) the Subscriber (unless a non-U.S.
Subscriber) is not a nonresident alien, foreign partnership, foreign trust or
foreign estate.

 

THE SUBSCRIPTION FOR SHARES OF RMR INDUSTRIALS, INC. BY THE ABOVE NAMED
SUBSCRIBER(S) IS ACCEPTED THIS ________ DAY OF ______________________, 2016.

 



  RMR INDUSTRIALS, INC.         By:     Name:     Title:  

 



 

 

 

EXHIBIT A - CONFIDENTIAL SUBSCRIBER QUESTIONNAIRE

 

This Confidential Subscriber Questionnaire is provided to a prospective
Subscriber who has expressed interest in purchasing securities of RMR
Industrials, Inc. (the “Company”). The purpose of this Questionnaire is to
determine whether Subscribers are accredited investors and can invest in the
Company’s securities. This material does not constitute an offer to sell nor is
it a solicitation of an offer to buy securities, which offer may be made only
pursuant to the terms and conditions of the Subscription Agreement to which this
Questionnaire is an exhibit.

 

Answers to this Questionnaire will be kept confidential, provided they may be
disclosed to (i) such parties as required to provide assurance that the sale of
Securities will not result or has not resulted in violations of securities laws
which are being relied upon by the Company in connection with the offer and sale
thereof, and (ii) governmental authorities as may be required by law pursuant to
subpoena, investigation or enforcement action from or by such authority.

 

If securities are to be purchased by more than one individual or entity, a
separate Questionnaire should be completed for each.

 

Name of Subscriber:                    

 

The undersigned qualifies as an “accredited investor” pursuant to the following
definition (please check one or more of the following which apply to Subscriber;
if none apply, do not check any items):

 

¨The undersigned is an individual who is a director or executive officer of the
Company. An “executive officer” is the president, a vice president in charge of
a principal business unit, division or function (such as sales, administration
or finance), any other officer who performs a policy making function or any
other person who performs similar policy making functions for the Company.

 

¨The undersigned is an individual that (1) had individual income of more than
$200,000 in each of the two most recent fiscal years and reasonably expects to
have individual income in excess of $200,000 in the current year, or (2) had
joint income together with the undersigned’s spouse in excess of $300,000 in
each of the two most recent fiscal years and reasonably expects to have joint
income in excess of $300,000 in the current year. “Income” means adjusted gross
income, as reported for federal income tax purposes, less any income
attributable to a spouse or to property owned by a spouse, increased by the
following amounts (but not including any amounts attributable to a spouse or to
property owned by a spouse): (i) the amount of any tax-exempt interest income
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
received; (ii) the amount of losses claimed as a limited partner in a limited
partnership as reported on Schedule E of Form 1040; (iii) any deduction claimed
for depletion under Section 611 et seq. of the Code; (iv) amounts contributed to
an Individual Retirement Account (as defined in the Code) or Keogh retirement
plan; (v) alimony paid;(vi) any elective contributions to a cash or deferred
arrangement under Section 401(k) of the Code; and (vii) for applicable taxable
years, any amount by which income from long-term capital gains has been reduced
in arriving at adjusted gross income pursuant to the provisions of Section 1202
of the Code.

 

¨The undersigned is an individual with individual net worth, or combined net
worth together with the undersigned’s spouse, in excess of $1,000,000. “Net
worth” means the excess of an investor’s total assets at fair market value,
including cash, stock, securities, personal property and real estate (other than
an investor’s primary residence), over total liabilities (other than a mortgage
or other debt secured by an investor’s primary residence, unless such mortgage
or other debt exceeds the fair market value of the residence, in which case such
excess should also be deducted from an investor’s net worth). In addition, any
mortgage or indebtedness secured by an investor’s primary residence that is
incurred within sixty (60) days before the time of the investor’s purchase of
securities must also be deducted from an investor’s net worth unless it was the
result of the acquisition of the primary residence.

 



 

 

 

¨The undersigned is a Trust with total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring securities of the Company, and the
purchase of the securities is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the risks and merits of the prospective investment in such securities.

 

¨The undersigned is a corporation, partnership, limited liability company or
limited liability partnership that has total assets in excess of $5,000,000 and
was not formed for the specific purpose of acquiring securities of the Company.

 

¨The undersigned is an entity in which all of its equity owners are “accredited
investors”. If this box is checked each equity owner must complete and submit a
Confidential Subscriber Questionnaire.

 

The Subscriber by signing below represents that the information provided in this
Questionnaire is true and complete in all material respects.

 



    Name of Subscriber (Print)           Signature of Subscriber (or authorized
representative)           Capacity of Signatory (authorized representative for
entities)             Date  

 



 9 

 

 

EXHIBIT B – WARRANT TO PURCHASE CLASS B COMMON STOCK

 

THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT
BE SOLD, TRANSFERRED, OR ASSIGNED, UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES, OR THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION
UNDER THE SECURITIES ACT.

 



Warrant Stock: ___________   Date: ____________ (the “Date”)

  

WARRANT

TO PURCHASE CLASS B COMMON STOCK

OF

RMR INDUSTRIALS, INC.

 

THIS WARRANT is being issued in connection with a private placement offering of
up to 80,000 shares of RMR Industrials, Inc., a Nevada corporation (the
“Company”) Class B Common Stock, par value $0.001 per share and the
corresponding subscription agreement between the Company and _______ (the
“Holder”).

 

1.      Issuance of Warrant. FOR VALUE RECEIVED, on and after the date of
issuance of this Warrant, and subject to the terms and conditions herein set
forth, the Holder is entitled to purchase from RMR Industrials, Inc., a Nevada
corporation (the “Company”), at any time during the Exercise Period (as defined
below), at a price per share equal to the Warrant Price (as defined below and
subject to adjustment as described below), the Warrant Stock (as defined below
and subject to adjustment as described below) upon exercise of this warrant
(this “Warrant”) pursuant to Section 6 hereof. This Warrant is being issued
pursuant to the terms of the Subscription Agreement, dated as of even date
herewith by and between the Company and the Holder (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Agreement.

 

2.      Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

 

(a)    “Common Stock” means the Class B Common Stock, $0.001 par value, of the
Company.

 

(b)   “Exercise Period” means the period commencing on the Date and ending at
5:00 p.m. Pacific Standard Time on the Termination Date (as defined below);
provided, however, the Exercise Period shall end and this Warrant shall no
longer be exercisable and shall become null and void (except the right to
receive the securities and property to which the Holder is entitled by virtue of
exercising or converting this Warrant in connection with any Termination Event)
upon consummation of any of the following (each, a “Termination Event”): (i) the
lease of all or substantially all of the assets of the Company or the exclusive
license of all or substantially all of the Company’s intellectual property to a
third party, (ii) the acquisition of the Company by another entity by means of
any transaction or series of related transactions (including without limitation,
any reorganization, merger or consolidation, but excluding any merger or
conversion effected exclusively for the purpose of changing the domicile of the
Company), (iii) the sale, conveyance or disposal of all or substantially all of
the assets of the Company, unless the Company’s shareholders of record as
constituted immediately prior to such acquisition or sale will, immediately
after such acquisition or sale (by virtue of securities issued as consideration
for the Company’s acquisition or sale or otherwise) hold at least fifty percent
(50%) of the voting power of the surviving or acquiring entity, or (iv) upon
redemption by the Company under Section 7 of this Warrant. Notwithstanding
anything to the contrary herein, this Warrant shall continue in full force and
effect until the Termination Date unless (y) no less than thirty (30) days prior
to any Termination Event, the Company shall have given the Holder notice of such
Termination Event, which notice shall include a reasonably detailed description
of the terms of such Termination Event, and (z) the Company shall have given the
Holder a reasonable opportunity to exercise or convert this Warrant.

 



 

 

 

(c)    “Termination Date” means two (2) years from the Date.

 

(d)   “Warrant Price” means a price per Warrant Stock equal to $10.00, subject
to adjustment hereunder.

 

(e)    “Warrant Stock” means the shares of Common Stock purchasable upon
exercise of this Warrant.

 

3.      Adjustments and Notices. The Warrant Price and the number of shares of
Warrant Stock shall be subject to adjustment from time to time in accordance
with this Section 3.

 

(a)    Adjustments to Warrant Stock. When any adjustment is required to be made
to the Warrant Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Warrant Price in
effect immediately prior to such adjustment, by (ii) the Warrant Price in effect
immediately after such adjustment.

 

(b)   Reclassification, Exchange, Substitution, In-Kind Distribution. Upon any
reclassifications, exchange, substitution or other event that results in a
change of the number and/or class of the securities issuable upon exercise of
this Warrant or upon the payment of a dividend in securities or property other
than shares of Common Stock, the Holder shall be entitled to receive, upon
exercise of this Warrant, the number and kind of securities and property that
Holder would have received if this Warrant had been exercised or converted
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Warrant. The provisions of this Section 3(b)
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events and successive dividends.

 

(c)    Certificate of Adjustment. In each case of an adjustment or readjustment
of the Warrant Price, the Company, at its own expense, shall compute such
adjustment or readjustment in accordance with the provisions hereof and prepare
a certificate executed by the Company’s Chief Financial Officer showing such
adjustment or readjustment, and shall mail such certificate, by first class
mail, postage prepaid, to the Holder.

 

(d)   No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or through a reorganization, transfer of assets, consolidation,
dissolution, issue, or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Section 3 and
in taking all such action as may be necessary or appropriate to protect the
Holder’s rights under this Section 3 against impairment.

 



 2 

 

 

(e)    Fractional Shares. No fractional shares shall be issuable upon exercise
or conversion of the Warrant and the number of shares to be issued shall be
rounded to the nearest whole share. If a fractional share interest arises upon
any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying the Holder an amount computed by multiplying
the fractional interest by the fair market value of a full share.

 

4.      Reservation of Stock. On and after the Date, the Company shall reserve
from its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Warrant Stock upon the exercise or conversion of
this Warrant. Issuance of this Warrant shall constitute full authority to the
Company’s officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock
issuable upon the exercise or conversion of this Warrant.

 

5.      Exercise of Warrant.

 

(a)    This Warrant may be exercised as a whole or part by the Holder, at any
time after the date hereof prior to the termination of this Warrant, by the
surrender of this Warrant, together with the Notice of Exercise and Investment
Representation Statement in the forms attached hereto as Attachments 1 and 2,
respectively, duly completed and delivered to the principal office of the
Company, specifying the portion of the Warrant to be exercised and accompanied
by payment in full of the Warrant Price in cash or by check with respect to the
shares of Warrant Stock being purchased. This Warrant shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of such shares of record as of the close of business on
such date. As promptly as practicable after such date, the Company shall issue
and deliver to the person or persons entitled to receive the same a certificate
or certificates for the number of full shares of Warrant Stock issuable upon
such exercise. If this Warrant shall be exercised for less than the total number
of shares of Warrant Stock then issuable upon exercise, promptly after surrender
of this Warrant upon such exercise, the Company will execute and deliver a new
warrant, dated the date hereof, evidencing the right of the Holder to the
balance of this Warrant Stock purchasable hereunder upon the same terms and
conditions set forth herein.

 

(b)   Notwithstanding anything to the contrary contained in this Warrant, this
Warrant shall not be exercisable by the Holder hereof to the extent (but only to
the extent) necessary to ensure that, following such exercise, the total number
of shares of Common Stock then beneficially owned by Holder and its affiliates
and any other persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act,
does not exceed 4.999% of the total number of issued and outstanding shares of
Company Common Stock. For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations thereunder. Notwithstanding the foregoing, Holder may waive such
limitation on exercise contained in this Section 5(b) or increase or decrease
such limitation percentage to any other percentage as specified in a written
notice to the Company no less than sixty (60) days from the effective date of
such increase or decrease.

 

(c)    If at any time after the six (6) month anniversary of the Date, there is
no effective Registration Statement registering, or no current prospectus
available for, the resale of the Warrant Stock by the Holder, then this Warrant
may also be exercised, in whole or in part, at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a number of Warrant
Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 



 3 

 

 

(A) = the volume weighted average price (“VWAP”) on the business day immediately
preceding the date on which Holder elects to exercise this Warrant by means of a
“cashless exercise,” as set forth in the applicable Notice of Exercise;

 

(B) = the Warrant Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Stock that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 5(c).

 

6.      Transfer of Warrant. Notwithstanding anything to the contrary herein,
subject to applicable securities laws, this Warrant may be transferred or
assigned in whole or in part by the Holder, and the Company shall permit such
transfer or assignment to an affiliate of the Holder.

 

7.      Redemption

 

(a)    Warrants may be redeemed, at the option of the Company, upon the notice
referred to in Section 7(b) at the prevailing market price or $17.00, whichever
is greater, per Warrant (the “Redemption Price”), provided, that the Common
Stock is quoted on or listed for trading on either The New York Stock Exchange,
The Nasdaq Global Market, The NASDAQ Capital Market, The Nasdaq Global Select
Market or the NYSE MKT.

 

(b)   In the event the Company shall elect to redeem the Warrant, the Company
shall fix a date for the redemption. Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the date fixed for redemption to the Holder at their last addresses as
they shall appear on the registration books. Any notice mailed in the manner
herein provided shall be conclusively presumed to have been duly given on the
date sent whether or not the Holder received such notice.

 

(c)    The Warrant may be exercised for cash in accordance with Section 5 of
this Warrant at any time after notice of redemption shall have been given by the
Company and prior to the time and date fixed for redemption. On and after the
redemption date, the record holder of the Warrant shall have no further rights
except to receive the Redemption Price upon surrender of the Warrant.

 

(d)   The Company understands that the redemption rights provided for by this
Section 7 apply only to outstanding Warrants. To the extent a person holds
rights to purchase Warrant, such purchase rights shall not be extinguished by
redemption. However, once such purchase rights are exercised, the Company may
redeem the Warrant issued upon such exercise provided that the criteria for
redemption is met, including the opportunity of the holders to exercise prior to
redemption pursuant to Section 7.

 

8.      Termination. This Warrant shall terminate at 5:00 p.m. Pacific Standard
Time on the Termination Date, subject to earlier termination as set forth in
Section 2(c) hereof.

 

9.      Miscellaneous. This Warrant shall be governed by the laws of the State
of Nevada, as such laws are applied to contracts to be entered into and
performed entirely in Nevada. In the event of any dispute among the Holder and
the Company arising out of the terms of this Warrant, the parties hereby consent
to the exclusive jurisdiction of the federal and state courts located in the
State of Nevada for resolution of such dispute, and agree not to contest such
exclusive jurisdiction or seek to transfer any action relating to such dispute
to any other jurisdiction. The headings in this Warrant are for purposes of
convenience and reference only, and shall not be deemed to constitute a part
hereof. Neither this Warrant nor any term hereof may be changed or waived
orally, but only by an instrument in writing signed by the Company and the
Holder of this Warrant.

 



 4 

 

 

  RMR Industrials, Inc.         By:     Name: Gregory M. Dangler   Title:
President

 

 5 

 

 

ATTACHMENT 1

 

NOTICE OF EXERCISE

 

To:RMR INDUSTRIALS, Inc.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Stock of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] [if permitted the cancellation of such number of Warrant Stock as is
necessary, in accordance with the formula set forth in Section 5(c), to exercise
this Warrant with respect to the maximum number of Warrant Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 5(c).

 

(3)   Please issue said Warrant Stock in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Stock shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

[SIGNATURE OF HOLDER]

 



Name of Investing Entity:     

 

Signature of Authorized Signatory of Investing Entity:     

 

Name of Authorized Signatory:     

 

Title of Authorized Signatory:     

 

Date:     

  

 

 

 

ATTACHMENT 2

 

INVESTMENT REPRESENTATION STATEMENT

 

Shares of Common Stock of RMR Industrials, Inc., a Nevada corporation (the
“Company”)

 

In connection with the purchase of the above-listed securities, the undersigned
hereby represents to the Company as follows:

 

(a)                The securities to be received upon the exercise of the
Warrant (the “Securities”) will be acquired for investment for its own account,
not as a nominee or agent, and not with a view to the sale or distribution,
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”) of any part thereof, and the undersigned has no present intention of
selling, granting participation in or otherwise distributing the same, other
than to its affiliates, but subject, nevertheless, to any requirement of law
that the disposition of its property shall at all times be within its control.
By executing this statement, the undersigned further represents that it does
not, other than in connection with transfers to its affiliates, have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer, or grant participations to such person or to any third person, with
respect to any Securities issuable upon exercise of the Warrant.

 

(b)               The undersigned understands that the Securities issuable upon
exercise of the Warrant at the time of issuance may not be registered under the
Securities Act and applicable state securities laws, on the ground that the
issuance of such securities is exempt pursuant to Section 4(2) of the Securities
Act and state law exemptions relating to offers and sales not by means of a
public offering, and that the Company’s reliance on such exemptions is
predicated on the undersigned’s representations set forth herein.

 

(c)                The undersigned agrees that in no event will it make a
disposition of any Securities acquired upon the exercise of the Warrant unless
and until the undersigned provides, at the Company’s request, an opinion of
counsel reasonably satisfactory to the Company that such transfer does not
require registration under the Securities Act and the securities laws applicable
with respect to any other applicable jurisdiction. Notwithstanding the
foregoing, no opinion of counsel shall be necessary and such transfer or
assignment by the undersigned shall be permitted (a) if such transfer or
assignment is to an affiliate of the undersigned or (b) if the Company becomes
the subject of foreign ownership, control or influence and such transfer or
assignment is to a charitable organization.

 

(d)               The undersigned acknowledges that an investment in the Company
is highly speculative and represents that it is able to fend for itself in the
transactions contemplated by this statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment. The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company

 

(e)                The undersigned acknowledges that the Securities issuable
upon exercise or conversion of the Warrant must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. The undersigned is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than six months after a party has
purchased and paid for the security to be sold from the Company or any affiliate
of the Company, the sale being through a “broker’s transaction” or in
transactions directly with a “market maker” (as provided by Rule 144(f)) and the
number of shares being sold during any three month period not exceeding
specified limitations.

 



 

 

 

Dated:________________________

 

      (Typed or Printed Name)           (Signature)           (Title)

 



 -8- 

 

 